DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 3 and 5-7.
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed May 2, 2022, with respect to the 35 U.S.C. 112 (b) rejections of claim 7 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claim 7 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed May 2, 2022, with respect to the 35 U.S.C. 112 (d) rejection of claim 7 have been fully considered and are persuasive.  The 35 U.S.C. 112 (d) rejection of claim 7 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 7-9 of the Remarks, filed May 2, 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitations added to the independent claims 1 and 8 which include a semitrailer that changed the scope of the claims. The limitation of a semitrailer carrying a tank of liquified hydrogen is taught by Burgener (US 5941081 A).
	On page 7, the Applicant asserts that “one of ordinary skill in the art would not have
found it advantageous to place the complex and relatively expensive scheme of
MACKEY onto a semi-trailer.”  The Examiner notes that just because a system is more complex and expensive does not preclude a combination being made for other reasons and benefits. Mackey, for example, cites benefits such as increased dispensing accuracy (Paragraph [0007]) which would also be beneficial for a semi-trailer application.
The Applicant further argues on page 8 that the present invention “does not require a bulk, lower pressure tank and a smaller, higher pressure tank for dispensing liquefied fuel at its saturation pressure that are connected by a complex system of cryogenic fluid conduits. Rather, liquefied hydrogen can be delivered to a customer storage vessel with the claimed invention with only a single
mobile tank.”  However, the claims do not limit the invention to a single mobile tank. 
On page 9, the Applicant argues “While the claimed subject matter does add amounts of heat to the vapor headspace of the mobile tank by operation of the pressurization device, that vapor is far lower in temperature than the compressed vapor produced by the DESJARDINS-taught compressor/evacuation scheme suggested by the Examiner for modification of MACKEY.”  It is noted that the temperature of the vapor has not been claimed. 
The amendments affected the prior scope, requiring further search and considerations. Therefore, the instant office action has been made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 30, “second of the first fluid transfer pipe” should be amended to “second end of the first fluid transfer pipe” 
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Line 39, “at least one transfer” should be amended to “at least one transfer valve” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a tank of liquified hydrogen" in line 6 of the claim.  It is unclear if the limitation is the same tank of liquefied hydrogen in line 2 of claim 1 or if it is another tank within the system. For purposes of Examination, the limitation will be considered as the same tank in line 2 of claim 1.
Claim 1 recites the limitation "the tank" in lines 9, 11, 15, 17, 19, 21, 23, 24, 38, 42, 43, 44, 45, 49, 52, 54, 68, 70, and 75 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the tank” is a tank of liquified hydrogen in line 2 of claim 1 or a tank on the semitrailer seen in line 6 of claim 1. For purposes of examination, the limitation will be considered as the tank of liquified hydrogen in line 2 of claim 1.
Claim 2 recites the limitation "the tank" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “the tank” is a tank of liquified hydrogen in line 2 of claim 1 or a tank on the semitrailer seen in line 6 of claim 1. For purposes of examination, the limitation will be considered as the tank of liquified hydrogen in line 2 of claim 1.
Claim 8 recites the limitation "the fluid transfer pipe" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is referring to the first fluid transfer pipe or the second fluid transfer pipe seen in line 4 of the claim. For purposes of examination, the limitation will be considered as the second fluid transfer pipe. 
Claim 8 recites the limitation "the second end" in lines 19 and 21 of the claim.  It is unclear if the second fluid transfer pipe seen in line 4 of the claim has two second ends or if there is a typographical error where the second fluid transfer pipe has a first end and a second end. For purposes of examination, the limitation will be considered as the second fluid transfer pipe having a first end and a second end. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mackey (US 20130263610 A1) in view of Desjardins (US 20150027136 A1) in further view of Burgener (US 5941081 A).
Regarding Claim 8:
Mackey discloses a pumpless fluid dispenser that has:
A device for filling a liquefied-gas storage vessel (21, Figure 1), comprising a tank (7, Figure 1) of liquefied hydrogen (Paragraph [0019], the dispensing system can deliver cryogenic liquids which includes hydrogen) intended to transfer liquefied hydrogen into the storage vessel using a pressure differential (Paragraphs [0058] and [0060-0062]), at least one first (20, Figure 1) and second (15, Figure 1) fluid transfer pipes each of which has a first end and a second end (See Annotated Figure 1 below) and at least one transfer valve (30, 31, and 32, Figure 1), a set of one or more sensors (10, Figure 1, the measuring device is the sensor) for measuring the pressure in the tank (Paragraph [0034], there can be one or more measuring devices as well as the measuring device can include a pressure-measuring device) and/or in the storage vessel, an electronic control and data processing and storage member (34, Figure 1), and a tank-pressurizing circuit (Path C and Path D, Figure 1), wherein:
the tank-pressurizing circuit (Path C and Path D, Figure 1) comprises, between a fluid-aspiration first end (See Annotated Figure 1 below) connected to the tank (7, Figure 1) and a fluid-return second end (See Annotated Figure 1 below) connected to the tank (7, Figure 1), a fluid heating member (25, Figure 1) and a set of one or more heating valves (28 and 29, Figure 1) for controlling the circulation of the hydrogen in said pressurizing circuit (Paragraphs [0042] and [0044]);
the electronic control and data processing and storage member (34, Figure 1) is configured to:
control at least part of the set of one or more heating valves and perform (Paragraphs [0035-0036], the control system is the electronic control that controls the delivery of liquified natural gas), prior to a transfer of fluid from the tank to the storage vessel when the pressure in the storage vessel is higher than the pressure in the tank:
open the at least one transfer valve (32, Figure 1) of the first fluid transfer pipe (20, Figure 1) in order to ensure a transfer of pressure (Paragraph [0052] and [0058]);
after or during the transfer of pressure between the storage vessel and the tank, open the set of one or more heating valves (29 and 28, Figure 1) in order to increase the pressure in the tank (Paragraphs [0042], [0044], and [0061]), and then, close the set of one or more heating valves (29 and 28, Figure 1) and open the at least one transfer valve (31, Figure 1) of the second fluid transfer pipe (15, Figure 1) in order to ensure a transfer of liquefied hydrogen from the tank to the storage vessel using a pressure differential (Paragraphs [0062] and [0060], the control system may temporarily stop the dispensing of liquefied natural gas while building pressure in the tank and transfer of the liquefied gas happens due to a pressure gradient).
	Mackey does not disclose:
A semi-trailer-carried device for filling a liquefied-gas storage vessel, comprising a semi-trailer carrying a tank of liquefied hydrogen intended to transfer liquefied hydrogen into the storage vessel using a pressure differential; 
the first end of the first fluid transfer pipe is connected to the tank and fluid communicates with an upper part of the interior of the tank, the second end of the first fluid transfer pipe being intended to be connected to the storage vessel and fluidly communicate with an upper part of an interior of the storage vessel;
the second end of the fluid transfer pipe is connected an upper end of an interior of the tank, the second end of the second fluid transfer pipe being intended to be connected to a lower end the interior of the storage vessel;
open the at least one transfer valve of the first fluid transfer pipe in order to ensure a transfer of pressure by equalizing of pressure between the storage vessel and the tank such that a pressure in the storage vessel, relative to a pressure in the tank, is lowered down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank or exceeds the pressure in the tank by a predetermined value of between 0.5 and 5 bar.
Desjardins teaches a storage and dispensing system for a liquid cryogen that has:
The first end of the first fluid transfer pipe is connected to the tank and fluid communicates with an upper part of the interior of the tank, the second end of the first fluid transfer pipe being intended to be connected to the storage vessel and fluidly communicate with an upper part of an interior of the storage vessel (Figure 4, the first fluid transfer pipe consisting of Elements 8, 10, and 12 is connected to the upper parts of the tank (1) and the storage vessel (2));
open the at least one transfer valve of the first fluid transfer pipe (8, 10, and 12, Figure 1) in order to ensure a transfer of pressure by equalizing of pressure between the storage vessel and the tank such that a pressure in the storage vessel, relative to a pressure in the tank, is lowered down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank (Paragraphs [0030-0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Mackey to include the first end of the first fluid transfer pipe is connected to the tank and fluid communicates with an upper part of the interior of the tank, the second end of the first fluid transfer pipe being intended to be connected to the storage vessel and fluidly communicate with an upper part of an interior of the storage vessel and open the at least one transfer valve of the first fluid transfer pipe in order to ensure a transfer of pressure by equalizing of pressure between the storage vessel and the tank such that a pressure in the storage vessel, relative to a pressure in the tank, is lowered down to a predetermined level at which the pressure in the storage vessel is equal to the pressure in the tank as taught by Desjardins with the motivation to use the vapor phase of the storage vessel to pressurize the tank by not having it released to the atmosphere as well as allowing the tank to be held at a lower pressure through operation. 
It also would have been obvious to a person having ordinary skill in the art that the control system (34) and transfer valves (30, 31, and 32, Figure 1) can be configured to ensure the transfer of pressure by equalizing the pressure between the tank and the storage vessel. 
	Mackey and Desjardins do not teach:
A semi-trailer-carried device for filling a liquefied-gas storage vessel, comprising a semi-trailer carrying a tank of liquefied hydrogen intended to transfer liquefied hydrogen into the storage vessel using a pressure differential; and
the second end of the fluid transfer pipe is connected an upper end of an interior of the tank, the second end of the second fluid transfer pipe being intended to be connected to a lower end the interior of the storage vessel.
	Burgener teaches a device for unloading liquified gas that has:
A semi-trailer-carried device for filling a liquefied-gas storage vessel (12, Figure 1), comprising a semi-trailer (10, Figure 1 and Abstract) carrying a tank (10, Figure 1) of liquefied cryogen intended to transfer liquefied cryogen (Column 5, Lines 1-3) into the storage vessel using a pressure differential (Column 5, Lines 16-31); and
the first end of the fluid transfer pipe (26, Figure 1) is connected an upper end of an interior of the tank (10, Figure 1), the second end (Figure 1, the second end is connected to the bottom of the storage vessel) of the second fluid transfer pipe (26, Figure 1) being intended to be connected to a lower end the interior of the storage vessel (12, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify  Mackey and Desjardins to include semi-trailer-carried device for filling a liquefied-gas storage vessel, comprising a semi-trailer carrying a tank of liquefied hydrogen intended to transfer liquefied hydrogen into the storage vessel using a pressure differential and the first end of the fluid transfer pipe is connected an upper end of an interior of the tank, the second end of the second fluid transfer pipe being intended to be connected to a lower end the interior of the storage vessel as taught by Burgener with the motivation to dispense liquid from a vehicle into a vessel. 
Mackey, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    825
    1185
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bourgeois (US 20060130925 A1) teaches protection of cryogenic storage units against filling overpressures that has a tank, a storage tank, and at least one transfer lines. 
	Beunkeken (US 20150300570 A1) teaches a method and device for filling a liquefied gas that has a storage tank, a tank, a fluid line, circuitry, and a pressuring device.  
Gustafson (US 20190277450 A1) teaches a system for transferring cryogenic liquid that has a pressurizing device, a storage tank, a tank, and a fluid line. 
Cieslukowski (US 5231838 A) teaches a no loss single line fueling station that has liquid hydrogen, a pressurizing device, a storage tank, a tank, and a fluid line. 
Gustafson 2 (US 5421162 A) teaches a delivery system that has a storage vessel, a tank, a pressurizing device, and increasing the pressure within the tank. 
Garner (US 20180128210 A1) teaches an intelligent pressure management system that has a tank, a pressurizing device, and increasing the pressure within the tank. 
Snyder (US 20170191619 A1) teaches the transfer of a cryogenic liquid that has a storage vessel, a tank, a pressurizing device, and increasing the pressure within the tank. 
Drube (US 6622758 B2) teaches a cryogenic liquid off-loading system that has a semi-truck, a storage vessel, a first fluid transfer pipe, a second fluid transfer pipe, and at least one transfer valve. 
Matheoud (US 7617848 B2) teaches a filling of a container that has a semi-truck, a storage vessel, a first fluid transfer pipe, a second fluid transfer pipe, and at least one transfer valve.
Drube 2 (US 20130305745 A1) teaches a bulk cryogenic liquid pressurized dispensing system that has a semi-truck, a storage vessel, a first fluid transfer pipe, a second fluid transfer pipe, and circuitry. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753       

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753